Citation Nr: 0330740	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  95-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of 
fistulas, status post multiple fistulectomies.  

2.  Entitlement to service connection for a skin rash of the 
hands, feet, groin, legs, and buttocks.  

3.  Entitlement to service connection for a dental 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972, and from June 1972 to March 1973.

This case comes before the Board of Veterans' Appeals 
(Board) by means of a June 1995 rating decision rendered by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for fistulas and service connection for a 
skin rash were denied.  During the pendency of this appeal, 
the RO granted service connection for pseudofolliculitis 
barbae of the face and neck; however, service connection 
remained denied for a skin rash of the hands, feet, groin, 
legs, and buttocks.

The veteran appealed a March 1998 rating action, wherein, 
inter alia, entitlement to nonservice connected pension 
benefits was denied.

In July 1998, the Board remanded the issues of entitlement 
to service connection for fistulas and a skin disability, 
other than pseudofolliculitis barbae of the face and neck to 
RO.  The purpose of the aforementioned remand was to afford 
the veteran a hearing before a Member of the Board.  In 
August 1998, the veteran submitted a written withdrawal of 
his request for a hearing.

The matter was then returned to the Board, and in June 1999, 
the Board remanded the case again to the RO to obtain 
records from the Social Security Administration (SSA).  
Subsequently, the veteran requested a videoconference 
hearing before a Member of the Board.  Accordingly, in March 
2000, the case was remanded to the RO so that a 
videoconference hearing could be scheduled.  In May 2000, 
the veteran was afforded a Travel Board hearing before the 
undersigned Member of the Board.

After the veteran provided testimony before the Board, the 
Board concluded that additional development of the claim was 
needed.  Thus, in August 2000, the claim was returned to the 
RO for the purpose of obtaining additional evidence.  While 
the claim was located at the RO, the RO, in June 2003, 
granted entitlement to a pension.

The Board noted in the August 2000 Remand that in an April 
2000 Statement in Support of Claim, the veteran expressed 
his contention that service connection was warranted for a 
groin disability as well as a back disability.  These issues 
were referred back to the RO for additional development, to 
include the issuance of a Statement of the Case (SOC).  Such 
a SOC was issued in July 2003; however, the record does show 
that the veteran has perfected his appeal on these two 
issues, and as such, they are not before the Board for 
review.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002), was enacted.  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  VA also has a duty to assist 
the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that since the enactment 
of the VCAA, the RO has not issued either a Supplemental 
Statement of the Case (SSOC) or a letter explaining the VCAA 
and how it is applicable to his claims.  Moreover, a review 
of the claims folder does not indicate whether the veteran 
was specifically notified of the evidence he needed to 
supply and what VA would do in order to assist him with his 
claim.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claims.  

Because of the change in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Sec'y of VA.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  In 
particular, the RO should inform the 
appellant of the type of evidence 
required from him to substantiate his 
claims.  The appellant should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues on 
appeal.

2.  The RO should contact the veteran 
and ask that he identify all sources of 
recent medical treatment received for 
his disabilities at issue since January 
2002, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  
The RO should obtain the following types 
of records:  notes, discharge summaries, 
consultations, laboratory findings, 
procedures and biopsies.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).

3.  After the veteran's medical records 
have been obtained and the veteran has 
been informed of the provisions of the 
VCAA, the RO should schedule the veteran 
for a VA examination by the appropriate 
specialty in order to determine whether 
the veteran now suffers from a skin 
disability (not to include 
pseudofolliculitis barbae) affecting his 
hands, feet, groin, legs, and buttocks, 
the residuals of multiple 
fistulectomies, and a dental condition.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the report.  

After it has been determined whether the 
veteran does indeed suffer from any of 
the above-named disorders, the examiners 
should express an opinion as to the 
etiology thereof.  Specifically, the 
examiner should express an opinion as to 
whether any disabilities began while the 
veteran was in service or whether they 
are the result of a service-connected 
disability or whether they were caused 
by or the result of the veteran's post-
service activities.  

In other words, the examiners must 
express an opinion as to whether is at 
least 50 percent  that any found 
disabilities are etiologically related 
to the veteran's military service or to 
the service-connected disabilities.  The 
examiners should cite to information in 
the claims folder.  The examiner should 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
deemed necessary, such testing or 
examination is to be accomplished.  

The claims folder and this Remand must 
be made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders 
and any inconsistent past diagnoses 
given.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  The 
appellant is hereby notified that he has the right to submit 
additional evidence and argument on the matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



